Title: To Thomas Jefferson from Henry Champion, 5 February 1787
From: Champion, Henry
To: Jefferson, Thomas



Sir
L’Orient 5th. feby, 1787

Mr. Loreilhe being now at Bordeaux, your Letter of the 30th. past came to my hand, respecting the Plants sent you from S. Carolina care of Mr. Otto. They must certainly be Ship’d on board the Courier de L’Europe Captain Seonville which was the last Packet arriv’d from New York, but as that Vessel arriv’d at the Island of Groix twelve miles from hence, the Captain had his orders to proceed with all possible dispatch to Havre de Grace from whence the Packet is now to depart. He only sent on shore the Passengers, and Letters, consequently the roots have been left on board. I have enquir’d of the Commissary who has charge of that department, but he has seen nothing directed to your Excellency. I am convinced your Excellency will find them at Havre de Grace. I am Your Excellencys Most obt. & Most Huml. Serv.,

Hy. Champion

